Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Ruthleen Uy on 1/31/2022.

The application has been amended with respect to claims submitted 1/13/2022 as follows: 

1.	(Currently Amended)	A method for creating and providing a reminder to a user of a computing device, the method comprising, at the computing device:
receiving a request from the user to create the reminder;
after receiving the request to create the reminder, receiving request commands from the user to create a first reminder entry, the request commands including:
a reminder command for invoking an application to execute on the computing device, wherein the application is a map application;
one or more trigger criteria for providing the reminder to the user; and
a first activity state of the application to execute on the computing device as part of the reminder, wherein the first activity state comprises a plurality of properties input by the user to obtain a selected view, 
wherein execution of the first activity state when the first reminder entry is triggered causes the [[first]] application to use the plurality of properties in order to launch to the selected view within the [[first]] application, 
,
and wherein the execution of the first activity state when the first reminder entry is triggered causes the application to use a first portion of a sequence of the plurality of properties to change a state of the application to an intermediate application state and causes the application to use a second portion of the sequence of the plurality of properties to change the state of the application to the first activity state;
creating a first activity definition corresponding to the first activity state, the first activity definition operable to allow the [[first]] application to provide the first activity state to the user;
in response to receiving the request commands to create the first reminder entry, generating the first reminder entry, including the first activity definition and the one or more trigger criteria;
detecting that the one or more trigger criteria are satisfied; and
responsive to detecting that the one or more trigger criteria are satisfied, triggering the first reminder entry, wherein triggering the first reminder entry comprises:
launching the [[first]] application; and
using the first activity definition in the first reminder entry to open the [[first]] application to the selected view within the [[first]] application.

2.	(Original)	The method according to claim 1, wherein the selected view is selected by the user when creating the first reminder entry.

3.	(Currently Amended)	The method according to claim 2, wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the [[first]] application is in the selected view.

4.	(Currently Amended)	The method according to claim 1, wherein the selected view within the [[first]] application comprises a view of the [[first]]application after a plurality of inputs have been received from the user while in the [[first]] application.


receiving text from the user for including with the first reminder entry; and
providing the text in a notification in combination with the selected view within the [[first]] application.

6.	(Original)	The method according to claim 5, wherein the text comprises information for reminding the user of an action to be performed in the selected view.

7.	(Original)	The method according to claim 5, wherein the provided text is highlighted.

8.	(Original)	The method according to claim 1, wherein the first activity definition comprises application protocol interface (API) commands corresponding to a type of the application.

9.	(Original)	The method according to claim 1, wherein the first activity definition comprises a list of objects selected by the user to arrive at the selected view.

10.	(Original)	The method according to claim 1, wherein the first activity definition includes a URL directing the user to the selected view.

11.	(Canceled) 	

12.	(Original)	The method according to claim 1, wherein the request commands are provided by a touch screen or voice command.

13.	(Original)	The method according to claim 1, wherein the computing device is a mobile device, wherein the one or more trigger criteria include a geographical location, and wherein the one or more trigger criteria are satisfied when the computing device is within a specified distance of the geographical location.

14.	(Currently Amended)	A computer product comprising a non-transitory computer readable medium storing instructions that when executed control a computing device to create and providing a reminder to a user of the computing device, the instructions comprising:
receiving a request from the user to create the reminder;
after receiving the request to create the reminder, receiving request commands from the user to create a first reminder entry, the request commands including:
a reminder command for invoking an application to execute on the computing device, wherein the application is a map application;
one or more trigger criteria for providing the reminder to the user; and
a first activity state of the application to execute on the computing device as part of the reminder, wherein the first activity state comprises a plurality of properties input by the user to obtain a selected view, 
wherein execution of the first activity state when the first reminder entry is triggered causes the [[first]] application to use the plurality of properties in order to launch to the selected view within the [[first]] application, 
wherein the selected view is a view within the [[first]] application that is designated by the user at a time the user sends the request command to create the first reminder entry,
and wherein the execution of the first activity state when the first reminder entry is triggered causes the application to use a first portion of a sequence of the plurality of properties to change a state of the application to an intermediate application state and causes the application to use a second portion of the sequence of the plurality of properties to change the state of the application to the first activity state;
creating a first activity definition corresponding to the first activity state, the first activity definition operable to allow the [[first]] application to provide the first activity state to the user;
in response to receiving the request commands to create the first reminder entry, generating the first reminder entry, including the first activity definition and the one or more trigger criteria;
detecting that the one or more trigger criteria are satisfied; and

launching the [[first]] application; and
using the first activity definition in the first reminder entry to open the [[first]] application to the selected view within the [[first]] application.

15.	(Original)	The computer product according to claim 14, wherein the selected view is selected by the user when creating the first reminder entry.

16.	(Currently Amended)	The computer product according to claim 14, wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the [[first]] application is in the selected view.

17.	(Currently Amended)	A computing device comprising:
a memory for storing reminders;
one or more sensors;
one or more processors configured to:
receiving a request from a user to create the reminder;
after receiving the request to create the reminder, receive request commands from the user to create a first reminder entry, the request commands including:
a reminder command for invoking an application to execute on the computing device, wherein the application is a map application;
one or more trigger criteria for providing the reminder to the user; and
a first activity state of the application to execute on the computing device as part of the reminder, wherein the first activity state comprises a plurality of properties input by the user to obtain a selected view, 
wherein execution of the first activity state when the first reminder entry is triggered causes the [[first]] application to use the plurality of properties in order to launch to the selected view within the [[first]] application, 
,
and wherein the execution of the first activity state when the first reminder entry is triggered causes the application to use a first portion of a sequence of the plurality of properties to change a state of the application to an intermediate application state and causes the application to use a second portion of the sequence of the plurality of properties to change the state of the application to the first activity state;
create a first activity definition corresponding to the first activity state, the first activity definition operable to allow the [[first]] application to provide the first activity state to the user;
in response to receiving the request commands to create the first reminder entry, generate the first reminder entry, including the first activity definition and the one or more trigger criteria;
detect that the one or more trigger criteria are satisfied; and
responsive to detecting that the one or more trigger criteria are satisfied, trigger the first reminder entry, wherein triggering the first reminder entry causes one or more processors to:
launch the [[first]] application; and
use the first activity definition in the first reminder entry to open the [[first]] application to the selected view within the [[first]] application.

18.	(Original)	The computing device according to claim 17, wherein the selected view is selected by the user when creating the first reminder entry.

19.	(Currently Amended)	The computing device according to claim 17, wherein the selected view for the first activity state is received from the user by the user providing the reminder command when the [[first]] application is in the selected view.



21.	(Currently Amended)	 The method according to claim 1, wherein the view within the [[first]] application occurs after the user has selected one or more user interface (UI) elements within the [[first]] application.

22.	(Currently Amended)	The method according to claim 1, wherein the receiving the request from the user to create the reminder comprises:
receiving a selection of a share function from [[a]] the map application in order to create the reminder

23.	(Previously Presented)	The method according to claim 1, wherein the receiving the request from the user to create the reminder comprises receiving a selection on a touchscreen of the computing device to create the reminder.

24.	(Canceled)	







Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175